COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00319-CR
                             NO. 02-11-00320-CR


THE STATE OF TEXAS                                                     STATE

                                       V.

DAVID WAYNE BUTLER                                                 APPELLEE


                                   ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered the State’s “Motion To Dismiss State's Brief Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 43.2(f).

                                                  PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 23, 2011




                               2